Citation Nr: 9904469	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to June 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran, his spouse, and his representative 
appeared before a hearing officer at a hearing at the RO in 
April 1997.


REMAND

Available service medical records show that history of 
rheumatic heart disease prior to service.  The veteran claims 
that rheumatic heart disease was aggravated in service.  The 
service entry examination in March 1953 shows that 
examination of the heart was normal.  The separation 
examination in May 1983, however, shows that examination of 
the heart revealed a heart systolic murmur, and that the 
examiner noted rheumatic valvulitis, inactive.

The Board requires medical opinion as to whether the pre-
existing rheumatic heart disease was aggravated in service.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
VA examination by a cardiovascular 
specialist.  The purpose of the 
examination is to determine whether 
rheumatic heart disease was aggravated 
in service.  The examiner is requested 
to obtain a detailed history from the 
veteran as to manifestations of heart 
disease prior to, during and in the 
years just after service.  Following 
examination, the examiner should answer 
the following questions:  (1) Did the 
pre-existing rheumatic heart disease 
increase in severity in service; and (2) 
Was any such increase beyond the natural 
progress of the disorder?  If these 
questions cannot be answered without 
resort to speculation, the examiner 
should so state.  The rationale for the 
opinions should be provided.  The claims 
file should be made available to the 
examiner.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


